Title: To Benjamin Franklin from Dumas, 29 April 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 29e. Avril 1779.
Les Etats de la Province d’Hollande sont rassemblés ici depuis ce matin. Mais ce n’est qu’une Assemblée ordinaire; & notre Ami m’a dit plaisamment Nous ne sommes venus que pour la Foire (car dans quelques jours d’ici ce sera foire à Lahaie). Il prévoit aussi, que la Résolution des Etats-Genx. ne sera pas telle qu’elle pût engager la France à revenir de son dernier Edit de Navigation.
Une des premieres Maisons d’Amst——, dont la partialité pour l’Angleterre est connue, vient de vendre pour 60,000 £. St. de fonds Angl. Cela met tout en mouvement à Amst——, fait revivre plus que jamais l’idée d’une Déclaration de l’Espagne, & a fait baisser les fonds Anglois à Amst—— de 3 à 4 per cent. Il court un bruit sourd ici, que Mr. D’Estaing a battu Byron: Un particulier ici offre de parier 100 Ducats que cela est vrai. Il pleut des brochures ici contre le dernier Mémoire de Sir J. Y.
Je suis avec tout le respectueux attachement qui vous est connu, Monsieur, Votre très-humble & très obéissant serviteur
D

On distribue une suite de feuilles sous le manteau, intitulées Lettres Hollandoises; il y en a déjà 5. Cela très violent contre le Stadh——. Elles viennent de Bruxelles. L’auteur travaille un peu trop vite: car il lui échappe parfois des faussetés: n’importe, on se les arrache des mains & n’en a pas qui veut.
Passy à Son Exc. Mr. Franklin

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plénipotentiaire / des Et. Unis de l’Amérique / Passy:
Notation: Dumas la haie April 29. 1779
